Title: To Thomas Jefferson from Charles Carter, 19 December 1793
From: Carter, Charles
To: Jefferson, Thomas



Dr Sr
Fredbg Decr 19th 93

My son Charles will deliver this letter, who goes on in the stage, in consequence of a letter, by yesterdays post, from his Brother Walker, informing him you had a vacancy, in your Office, which he shoud fill, provided he coud go up, in a few Weeks. It gave me so much satisfaction, to find my Friend would Take my son into his own imploy, that I determined he shoud proceed this day. To you my Friend I commit my Son, and flatter myself, youl find him a usefull young man, and worthy
 of your Patronage. I was exceedingly concerned, to hear Chatham, say by a letter to Mansfield, you were to be in Virginia, early the next month, and it was thought you wou’d resign. But I now flatter myself, he was mistaken. With great regard and sincere thanks, for your kindness to my Son, I am Dr Sr Yr Affe & Obligd Hble St

Chs. Carter

